DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13, 17-23. And 39-40 in the reply filed on 24 June, 2022 is acknowledged.
Examiner found that claim 38 was inadvertently excluded from the election/restriction and will hereby include claim 38 in the elected group and examine it herein.
Priority
Acknowledgment is made of applicant’s claim for priority to provisional application 62/507,509 filed on 17 May, 2017.
Claim Status
Claims 1-13, 17-23, 38-41, 43, 49, 57, and 62-72, are currently pending.
Claims 41, 43, 49, 57, and 62-72, are withdrawn.
Claims 1-13, 17-23, and 38-40, are currently being examined
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 June, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-13, 17-23 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al (US2020/0165733) in view of Robson et al (Ann. Rev. Microbiol. 1980. 34:183-207) evidenced by Blochl et al. (Extremophiles (1997) 1:14–21).
The instant claims are directed to a method of producing a biofertilizer in a bioreactor comprising generating H2 in a bioreactor comprising one or more microorganisms which express a hydrogenase and a nitrogenase. The method further comprises growing the one or more microorganisms in the bioreactor in culture media in the presence of the H2 and a source of N2 and CO2 to produce the biofertilizer. 
Reed teaches a method of producing amino acids, proteins, and other biomass constituents. Reed teaches an embodiment in which microorganisms are cultured in a bioreactor that includes a gaseous substrate and a culture medium (e.g., a liquid growth medium; pg. 5 para 0041; address claim 1). Reed teaches that in the case where the invention calls for the use of H2 as an electron donor, H2 can be generated using the process of water splitting (pg. 29, para 0290; addressing claim 1a). Reed also discusses that some embodiments of the invention can utilize microorganisms that can naturally accumulate carbon in the form of polyhydroxy butyrate (pg. 16 para 0194; addressing claims 10 and 11). 
Reed also teaches that microorganisms can be used to produce amino acids, proteins, and other biological nutrients by the conversion of producer gas (pg. 14, para 0182). This producer gas can contain various proportions of H2, CO, CO2, N2 etc. (pg. 14, para 0168; addressing claim 1b). Reed teaches that biomass and/or biochemicals produced through a chemosynthetic reaction can be applied to use as an organic carbon and/or nitrogen source for fermentations as well as in various products including fertilizer; soil additives; and/or soil stabilizers (pg. 7 para 0062; addressing claim 1).
Additionally, Reed teaches that water byproducts of cellular respiration can be used for the growth of plants (pg. 26, para 0268) and that harvested cells can also be used for plant fertilization (pg. 26, para 0269; addressing claim 7, and 40). Reed provides several scenarios by which the desired byproduct can be harvested in a manner including but not limited to recovering product secreted by the organism into a liquid culture suspension , recover product by lysing the cells and separating the product (pg. 30, para 0298; addressing claims 8 and 12), and by recovering the product via a drying process (pg. 31 para 0315; pg. 46 towards end of para 0440; addressing claim 13). 
Reed defines the term microorganism to include bacteria, fungi, and algae microorganisms (pg. 14, para. 0175; addressing claims 20 and 22), Reed does not explicitly mention archaea in this definition. However, Reed lists a number of acceptable organisms to use in certain embodiments that are known archaea species. For example, Pyrolobus fumarii (pg. 17 para 0200) is a known archaea species as evidenced by Blochl (see abstract; addressing claim 21). Reed teaches a variety of microorganisms that can be used in various embodiments of bioproduct production, including but not limited to Xanthobacter autotrophicus, Rhizobium japonicum, Cupriavidus sp., Bradyrhizobium sp., Alcaligenes paradoxus,  Arthrobacter sp., Variovorax species etc.(pg. 16 para 0196; addressing claim 19 and 23).
Reed does not teach to the specific bacterial properties that are outlined in the instant specification such as the coupling of hydrogenase-dependent H2-oxidation with nitrogenase-dependent N2 fixation to form NH3 recited in claim 2. Reed also does not teach to the expression of nitrogenase and hydrogenase in microorganisms used for biomass production as recited in claims 1, and 17-18. 
Robson teaches the roles of oxygen and hydrogen in the process of nitrogen fixation. Robson teaches that nitrogenase is the enzyme that is necessary for the reduction of N2 ( addressing claim 1a; pg. 184, introduction second para). Robson also states that all free-living nitrogen-fixing bacteria and many symbiotic nitrogen-fixing systems contain the enzyme hydrogenase ( addressing claim 1a; pg. 199 first para) and that hydrogenase is responsible for recycling H2 that is generated during nitrogen fixation (pg 198, towards middle of paragraph).  Robson continues to further explain the relationship between hydrogenase and nitrogenase activity and gives examples on how the limitation of a carbon resource can affect hydrogenase H2-oxidation activity (pg. 199 second and third para; addressing claims 2 and 6). 
Therefore, it could be inferred that microorganisms such as Xanthobacter autotrophicus  would express nitrogenase and hydrogenase, as Robson also teaches Xanthobacter autotrophicus to be a hydrogen-oxidizing and nitrogen-fixing bacteria (addressing claim 17; pg. 191 Xanthobacter section). However, Robson also teaches that there are some exceptions to the rule as certain Rhizobia species that are known to have hydrogenase negative strains and strains that depend on a symbiotic interaction with legume nodules to carry out hydrogenase functions (pg. 200 second para; addressing claim 18). Thus, overall it is implied that many nitrogen fixation systems utilize bacteria that simultaneously express nitrogenase and hydrogenase, however, there are cases in which hydrogenase activity is facilitated by a symbiotic relationship between organisms (addressing claims 17-18). 
It would be obvious to use the teachings of Robson in the method of Reed.
As previously stated, Reed teaches Xanthobacter auotrophicus to be an example of a microorganism that can be utilized for producing bioproducts. One of skill in the art would find it obvious that Xanthobacter auotrophicus used in the method of Reed to produce a biofertilizer would have the property of expressing hydrogenase and nitrogenase that would facilitate nitrogen fixation due to the teachings of Robson. One skilled in the art would also be motivated to use the method of Reed with reasonable expectation of success as Reed teaches several examples of cultivating microorganisms in a bioreactor to produce biofertilizer that is useful in plant/crop fertilization. 
Thus , the invention as a whole is prima facie obvious over the cited references, especially in the absence of evidence to the contrary.
Claims 3-5, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al (US2020/0165733) in view of Robson et al (Ann. Rev. Microbiol. 1980. 34:183-207) evidenced by Blochl et al. (Extremophiles (1997) 1:14–21) as applied to claims 1-2, 6-13, 17-23 and 40 in further view of Colnaghi et al (IDS).
Reed in view of Robson renders obvious a method of producing a biofertilizer comprising  generating H2 in a bioreactor and growing one or more microorganisms in culture media in a bioreactor. 
However, Reed in view of Robson does not teach the assimilation of the NH3 into biomass, nor a method of inhibiting assimilation of NH3 via glutamine synthetase inhibition as recited in claims 3-5, and 38-39. 
Colnaghi teaches that in diazotrophs (nitrogen fixing bacteria; see introduction first para), the ammonia produced is maintained inside the cell by the enzyme glutamine synthetase (GS) (pg. 146, col 1, second para; addressing claim 3). It is apparent that the action of GS is an inherent property of diazotrophs as Colnaghi also teaches mutation of the GS gene and methionine sulfoximine (MSX) as known inhibitors of GS (pg. 146, col 2, end of first para; addressing claims 38-39). 
Colnaghi teaches several examples that demonstrates interference with GS in nitrogen fixing bacteria results in an increase of ammonium excretion (pg. 147, role of glutamine synthetase section; addressing claim 4). For example, an experiment in which rice seedlings were inoculated with a low GS mutant SA1 resulted in dramatic differences in growth under N-limiting growth conditions. Plants inoculated with ammonium-excreting mutant strain SA1 weighed 5-fold more than those inoculated with wild-type SA0 and as much as uninoculated plants supplied with 5 mM ammonium sulfate (pg. 147, col2, second full para).
It is obvious to use the teachings of Colnaghi in the method of Reed in view of Robson.
As previously discussed, Reed teaches that bioproducts can be recovered via harvesting product secreted by the cultured organisms and used in production of biofertilizer (pg. 30, para 0298; pg. 7 para 0062). One skilled in the art would find it obvious to utilize the inhibition of GS activity to create biofertilizer as the teachings of Colnaghi demonstrates that inhibition of GS allows for increased excretion of ammonia.  One would be motivated to do this as the bioreactor would provide the environment needed for nitrogen fixing bacteria to remain in a metabolic state for nitrogen fixation, and the inhibition of GS would allow for optimal output of NH3 to produce a NH3 enriched biofertilizer.
Thus , the invention as a whole is prima facie obvious over the cited references, especially in the absence of evidence to the contrary.
Conclusion
No claim allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Colon et al (US 11,440,808)
Shin et al (Korean J. Soil Sci. Fert. 49(1), 17-29 (2016))

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYSHONDA PATRICE LEWIS whose telephone number is (571)272-1840. The examiner can normally be reached M-Th 8AM-5PM Every other Fri 8AM-4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571) 272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYSHONDA PATRICE LEWIS/Examiner, Art Unit 1651                                                                                                                                                                                                        
/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651